       Case 3:18-cr-00872-JLS Document 216 Filed 01/07/19 PageID.579 Page 1 of 1


A0455 (Rev.5/85) Waiver of Indictment




                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA


 UNITED STA TES OF AMERICA                                          WAIYER OF INDICTMENT

           vs.                                                      Case No. 18CR0872-JLS

 MEGAN RENEE BROWN 11



          I, MEGAN RENEE BROWN (11), the above named defendant, who is accused of

                 21 USC 841(a)(l), 846 - Conspiracy to distribute heroin and methamphetamine,




being advised of the nature of the charge(s), the proposed information, and of my rights, hereby waive in

open court on                 January 'L. =20~1=9_ _ _ _ _ prosecution by indictment and consent that the
                                        Date

proceeding may be by information rather than by indictment.




                                                               -()#,,Defendant
